Title: From Thomas Jefferson to James Bowdoin, 29 May 1808
From: Jefferson, Thomas
To: Bowdoin, James


                  
                     Dear Sir
                     
                     Monticello May 29. 08.
                  
                  I recieved the favor of your letter written soon after your arrival, a little before I left Washington & during a press of business preparatory to my departure on a short visit to this place. this has prevented my earlier congratulations to you, on your safe return to your own country. there, judging from my own experience, you will enjoy much more of the tranquil happiness of life, than is to be found in the noisy scenes of the great cities of Europe. I am also aware that you had, at Paris, additional causes of disquietude. these seem inseparable from public life, and indeed are the greatest discouragements to entering into, or continuing in it. perhaps however they sweeten the hour of retirement and secure us from all dangers of regret. on the subject of that disquietude, it is proper for me only to say, that however unfortunate the incident, I found in it no cause of dissatisfaction with yourself, nor of lessening the esteem I entertain for your virtues & talents; & had it not been disagreeable to yourself, I should have been well pleased that you could have proceeded on your original destination.
                  While I thank you for the several letters I recieved from you during your absence, I have to regret the miscarriage of some of those I wrote you. not having my papers here, I cannot cite their dates by memory; but they shall be the subject of another letter on my return to Washington.
                  You find us, on your return, in a crisis of great difficulty. An embargo had, by the course of events, become the only peaceable card we had to play. should neither peace, nor a revocation of the decrees & orders in Europe take place, the day cannot be distant when that will cease to be preferable to open hostility. nothing just or temperate has been omitted on our part to retard, or to avoid, this unprofitable alternative. our situation will be the more singular, as we may have to chuse between two enemies, who have both furnished cause of war. with one of them we could never come into contact; with the other great injuries may be mutually inflicted & recieved. let us still hope to avoid, while we prepare to meet them.
                  Hoping you will find our cloudless skies & benign climate more favorable to your health than those of Europe, I pray you to accept my friendly salutations & assurances of great esteem & consideration.
                  
                     Th: Jefferson
                     
                  
               